Exhibit 10.1

CORCEPT THERAPEUTICS INCORPORATED

CONSULTING AGREEMENT

This Agreement is made and entered into as of the 1st day of January, 2014 (the
“Effective Date”) by and between Corcept Therapeutics Incorporated (“Corcept”),
a Delaware corporation located at 149 Commonwealth Drive, Menlo Park, CA 94025,
and Robert L. Roe (“Consultant”), an individual, located at Palo Alto, CA 94304.

Recital

As part of its ongoing program of research, development and commercialization,
Corcept desires to retain qualified individuals to advise Corcept with respect
to its strategy and implementation in these areas. In furtherance thereof,
Corcept and Consultant desire to enter into this Agreement.

Agreement

In consideration of the foregoing and the mutual promises contained in this
Agreement, Consultant and Corcept hereby agree as follows:

 

1. Engagement of Services

The consulting services that are the subject of this Agreement (“Services”) are
described in the attached Schedule 1. These Services may be modified from time
to time by Corcept having due regard for Consultant’s obligations and
commitments. Consultant will perform the Services for Corcept in good faith and
to the best of Consultant’s ability at places and times agreeable to Corcept and
Consultant.

 

2. Compensation

In consideration for the Services and the terms of this Agreement, Consultant
shall be paid the following compensation:

Corcept shall pay Consultant a fee of $2,800 per Consulting Day, payable monthly
within thirty (30) days of receipt of the invoice. A Consulting Day shall be
defined as a minimum eight hour day of Services. If Consultant works less than a
full Consulting Day, Consultant’s fee for that day shall be calculated at a rate
of $350.00 per hour. Also, options to purchase Corcept common stock which
Consultant received during his tenure as an employee of Corcept shall (i) if not
yet vested, continue to vest during the term of this Agreement at the rate set
forth in the applicable option grants and (ii) if vested, shall remain
exercisable until three years following the termination of this Agreement
(including any extensions or renewals of this Agreement to which the parties may
agree in writing), or if earlier, the original expiration date of such options.

 

3. Additional Activities

(a) Consultant agrees that during the term of this Agreement, Consultant will
not, directly or indirectly, either as an employee, employer, consultant, agent,
principal, partner, stockholder, corporate officer, director, or in any other
individual or representative capacity,



--------------------------------------------------------------------------------

engage, participate in or perform services (“Non-Corcept Consultant Services”)
for any business that is in competition with the business then being conducted
or planned by Corcept. For the avoidance of doubt, Consultant may disclose in
writing any on-going or contemplated Non-Corcept Consultant Services to the
Chief Executive Officer or Chief Financial Officer of Corcept, who shall
promptly notify Consultant, in writing, whether such services are or would be in
competition with the business then being conducted or planned by Corcept.

(b) Consultant agrees that during the term of this Agreement, and for a period
ending one year after the date of termination of this Agreement, Consultant will
not (i) induce any employee of Corcept to leave the employ of Corcept or
(ii) solicit the business of any client or customer of Corcept, other than on
behalf of Corcept.

(c) If any restriction set forth in Sections 3(a) and 3(b) above is found by any
court of competent jurisdiction to be unenforceable because it extends for too
long a period of time or over too great a range of activities or in too broad a
geographic area, it shall be interpreted to extend only over the maximum period
of time, range of activities or geographic area as to which it may be
enforceable.

 

4. Proprietary Information and Assignment

(a) Consultant understands that during the term of this Agreement Consultant may
produce, obtain, make known or learn about certain information which has
commercial value in the business in which Corcept is engaged and which is
treated by Corcept as confidential. This information may also have been created,
discovered or developed by Corcept or otherwise received by Corcept from third
parties subject to a duty to maintain the confidentiality of such information
(“Third Parties”). All such information, together with any Confidential
Information disclosed under the January 1, 2014 Confidentiality and
Nondisclosure Agreement between Corcept and Consultant, hereinafter called
“Proprietary Information,” includes Inventions (as defined in Section 5(a)
below) and all other trade secrets, ideas, processes, programs, and all tangible
and intangible information relating to formulations, products, processes,
know-how, designs, formulas, methods, developmental or experimental work,
improvements, discoveries, pending or potential patent claims and any
information derived therefrom, plans for research, new products, marketing and
selling, business plans, budgets and unpublished financial statements, licenses,
prices and costs, suppliers and customers, and information regarding the skills
and compensation of other employees or consultants of Corcept.

(b) Consultant hereby acknowledges Corcept’s ownership of the Proprietary
Information and Consultant hereby assigns to Corcept any right, title or
interest Consultant may have or acquire in any such Proprietary Information. At
all times during the term of this Agreement and thereafter, Consultant will keep
in strictest confidence and trust all Proprietary Information, and Consultant
will not use, reproduce, disclose, lecture upon or publish any Proprietary
Information without the written consent of Corcept, except (i) as may be
necessary in the ordinary course of performing the Services and (ii) as
permitted by agreement between Corcept and any Third Party in the case of
property that is solely any such Third Party’s, unless Consultant is expressly
authorized to act otherwise by Corcept.

 

2



--------------------------------------------------------------------------------

5. Inventions During the Term of Agreement

(a) All Inventions (as defined below) and all original works of authorship
(including without limitation, computer code and the documentation and notes
related thereto) made or conceived by Consultant during the term of this
Agreement shall be works made for hire and shall become and remain the sole and
exclusive property of Corcept. Consultant shall promptly notify Corcept in
writing of all Inventions and original works of authorship pertaining to
scientific, medical or business matters so conceived or made by Consultant.
“Inventions” means any and all ideas and discoveries, including, without
limitation, findings, reports, disclosures, developments, improvements,
concepts, processes, methods, formulas, compositions, procedures, algorithms,
devices, drawings, specifications, models, source code, object code, software,
diagrams, flow charts, techniques, articles and machines, as well as
improvements thereof or know-how related thereto, whether copyrightable or
patentable or not, relating to the business or planned business of Corcept or
person or business entity directly or indirectly controlled by or controlling
Corcept or in which any of the aforesaid have at least a 50% ownership interest.

(b) To the extent that ownership of such Inventions and original works of
authorship do not automatically vest in Corcept, Consultant agrees to and hereby
assigns and transfers to Corcept Consultant’s entire right, title and interest
in and to all Inventions, whether or not patent or copyright applications are
filed thereon. Consultant shall, at Corcept’s request and expense, promptly
execute a written assignment to Corcept of title to any such Invention and
Consultant shall preserve any such Invention as part of the Proprietary
Information of Corcept. Consultant also hereby assigns and transfers to, or as
directed by, Corcept all right, title and interest in and to any and all
Inventions, full title to which is required to be in the United States by a
contract between Corcept and the United States or any of its agencies.
Consultant further agrees as to all Inventions to assist Corcept in every proper
way and to execute those documents and take such acts as are reasonably
requested by Corcept to obtain, sustain and from time to time enforce patents,
copyrights, and other rights and protections for the Inventions in the United
States and any other country.

(c) In the event Corcept is unable, after reasonable effort, to secure
Consultant’s signature on any document needed to apply for or prosecute any
patent, copyright, or other right or protection for an Invention, Consultant
hereby irrevocably designates and appoints Corcept and its duly authorized
officers and agents as its agent and attorney-in-fact, to act for and on
Consultant’s behalf to execute, verify and file any such applications and to do
all other lawfully permitted acts to further the prosecution and issuance of
patents, copyrights, and other rights and protections thereon with the same
legal force and effect as if executed by Consultant.

 

6. No Unauthorized Use of Third Party Technology

Consultant represents that, except as may be specified in a schedule prepared,
signed and delivered by Consultant at the time of signing this Agreement,
Consultant has not brought and will not bring to Corcept or use in the
performance of the services any device, material, document, trade secret or the
like of any third party that is not generally available to the public, unless
Consultant has obtained express written authorization from such third party for
their possession and use, including those items listed in the schedule.

 

3



--------------------------------------------------------------------------------

7. No Conflicting Obligations

(a) Consultant represents that Consultant’s performance of all the terms of this
Agreement and the Services does not and will not breach any agreement to keep in
confidence any information of another entity that Consultant has acquired or may
acquire in confidence or in trust prior to the date or during the term of this
Agreement.

(b) Consultant agrees to submit to Corcept any proposed publication which
contains any discussion relating to Corcept or work performed by Consultant for
Corcept under this Agreement. Consultant further agrees that no such publication
shall be made without the prior written consent of Corcept.

 

8. Independent Contractor/Taxes.

Consultant is not an agent or employee of Corcept and is not authorized to act
on behalf of Corcept. Except as required by a final determination by the
Internal Revenue Service or state taxing authority and upon due notice to the
other party, Consultant and Corcept agree that they will each treat Consultant
as an independent contractor for tax purposes and file all tax and information
returns and pay all applicable taxes on that basis.

 

9. Term and Termination

The Agreement shall be in full force and effect through December 31, 2014. This
Agreement may thereafter be extended only by written agreement of the parties.
The obligations and liabilities of Corcept and Consultant may be earlier
terminated as follows:

(a) Upon thirty (30) days’ written notice by either Consultant or Corcept.

(b) Immediately upon written notice by Corcept to Consultant in the event of a
material breach by Consultant of any of the covenants contained herein or
misconduct by Consultant having a materially adverse effect on the business of
Corcept.

 

10. Effect of Termination

Upon any termination of this Agreement, each party shall be released from all
obligations and liabilities to the other occurring or arising after the date of
such termination, except that any termination of this Agreement shall not
relieve Consultant of Consultant’s obligations under Sections 3, 4, 5, 6 and 7
hereof, nor shall any such termination relieve either party from any liability
arising from any breach of this Agreement. Upon termination of this Agreement
for any reason, Consultant shall promptly deliver to Corcept all documents,
notes, drawings, specifications, calculations, laboratory materials, data and
other materials of any nature pertaining to Consultant’s work with Corcept, and
documents or data of any description (or any reproduction of any documents or
data) containing or pertaining to any Proprietary Information. In the event of
such termination, Consultant shall cooperate with Corcept in completing and
signing Corcept’s termination statement for Consultant.

 

4



--------------------------------------------------------------------------------

11. Legal and Equitable Remedies

Because Consultant’s services are personal and unique and because Consultant may
have access to and become acquainted with Proprietary Information of Corcept,
Corcept shall have the right to enforce this Agreement and any of its provisions
by injunction, specific performance or other equitable relief without prejudice
to any other rights and remedies that Corcept may have for a breach of this
Agreement.

 

12. General Terms

(a) This Agreement constitutes the final, complete and exclusive agreement
between Corcept and Consultant, superseding any previous oral or written
communication, representation, understanding or agreement, including the
January 1, 2014 Confidentiality and Nondisclosure Agreement between the parties.

(b) This Agreement shall inure to the benefit of the successors and assigns of
Corcept, and shall be binding upon Consultant’s successors and permitted
assigns.

(c) To the extent that any part of this Agreement shall be found to be illegal
or unenforceable for any reason, such part shall be modified or deleted in such
a manner so as to make the Agreement legal and enforceable under applicable
laws.

(d) This Agreement shall be governed by the laws of the State of California,
notwithstanding its conflict of laws principles.

(e) This Agreement may not be amended, modified, released, discharged,
abandoned, or otherwise changed, in whole or in part, except by a written
instrument signed by both parties.

(f) Any notices required or permitted hereunder shall be given to the
appropriate party at the address specified below or at such other address as the
party shall specify in writing. Such notice shall be deemed given upon personal
delivery, or sent by certified or registered mail, postage prepaid, three
(3) days after the date of mailing, to the appropriate address below.

(g) Corcept has specifically contracted for Consultant’s services, Consultant
shall not assign any of its rights or delegate any of its obligations under this
Agreement without the prior written consent of Corcept. Any such attempted
assignment or delegation without proper consent shall be void.

(h) The waiver of any term or condition contained in this Agreement by any party
to this Agreement shall not be construed as a waiver of a subsequent breach or
failure of the same term or condition or a waiver of any other term or condition
contained in this Agreement.

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

CORCEPT THERAPEUTICS INCORPORATED  

Robert L. Roe

  (Name of Institution/Corporation/Vendor) Address:  

149 Commonwealth Drive

Menlo Park, CA 94025

  Address:   Palo Alto, CA 94304      

By:  

/s/ G. Charles Robb

    By:  

/s/ Robert L. Roe

 

G. Charles Robb

   

Robert L. Roe

  (Print Name)     (Print Name)  

Chief Financial Officer

   

 

  (Title)     (Title)  

1/7/14

(Date)

   

07 – January - 2014

(Date)

 

6



--------------------------------------------------------------------------------

Schedule 1

CONSULTING SERVICES

Consulting Services to be provided shall include advice regarding clinical and
pre-clinical development activities, interactions with the FDA and other
regulatory bodies, general management consulting, assistance with the management
of third-party clinical trials, the hiring and training of a Chief Medical
Officer and other personnel, and any other matters to which the parties may
agree.

 

7